Filed 4/1/15 P. v. Suero CA2/6
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.111.5.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SECOND APPELLATE DISTRICT

                                                     DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B255383
                                                                          (Super. Ct. No. 2013030157)
                 Plaintiff and Respondent,                                     (Ventura County)

v.

KYLE CHRISTIAN SUERO,

                   Defendant and Appellant.



                   Kyle Christian Suero appeals from the judgment entered after a jury convicted
him of assault with force likely to produce great bodily injury (Pen. Code, § 245, subd.
(a)(4))1 with special findings that he inflicted great bodily injury on the victim (§ 12022.7,
subd. (a)). Appellant admitted suffering a prior serious felony conviction (§ 667, subd.
(a)(1)) and a prior strike conviction (§§ 667, subd. (c)(1) & (e)(1); 1170.12, subd. (a)(1) &
(c)(1), and was sentenced to 14 years state prison. The trial court ordered appellant to pay a
$300 restitution fine (§ 1202.4, subd. (b)), a $300 parole revocation fine (§ 1202.45), a
$1,503.22 restitution claim, victim restitution (§ 1202.4, subd. (f)), a $40 court security fee
(§ 1465.8), and a $30 criminal conviction assessment (Gov. Code, § 70373).
                   We appointed counsel to represent appellant in this appeal. After counsel’s
examination of the record, she filed an opening brief in which no issues were raised.

1   Unless otherwise stated, all statutory references are to the Penal Code.
              On January 20, 2015, we advised appellant that he had 30 days within which
to personally submit any contentions or issues he wished us to consider. No response has
been received.
              The record reflects that appellant punched and kicked Alexander Birgel
outside a Newbury Park bar after Birgel was knocked out by another person. Birgel was
hospitalized for multiple lacerations and contusions, soft tissue hematoma, abrasions to the
head and face, a deep oral laceration, and a deviated septum.
              We have reviewed the entire record and are satisfied that appellant's attorney
has fully complied with her responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal. 3d 436, 443; People v. Kelly (2006) 40 Cal. 4th 106, 126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


                                                        YEGAN, J.

We concur:



              GILBERT, P.J.



              PERREN, J.




                                              2
                               James P. Cloninger, Judge

                           Superior Court County of Ventura

                          ______________________________


             Shea S. Murphy, under appointment by the Court of Appeal, for Defendant
and Appellant.

             No appearance for Respondent.




                                             3